This is an appeal from a judgment of the county court of Delaware County upon a verdict of the jury awarding the plaintiff damages in the sum of $150, for the loss of a mule struck by defendant's automobile upon a public highway at night.
The defendant seeks reversal of the judgment upon the ground that the verdict and judgment are not sustained by the evidence.
This court has repeatedly held that where there is any evidence reasonably tending to support the verdict of a jury, the same will not be disturbed on appeal.
As we view the evidence in the case, the defendant did not use such care in driving his car upon the road at night as would free him from liability in connection with the accident. Section 10323, O. S. 1931, as amended by section 14, ch. 113, S. L. 1933, defines the degree of care which should be exercised by persons driving vehicles upon the public highway, as follows:
"Any person driving vehicle on a highway shall drive the same at a careful and prudent speed not greater than nor less than is reasonable and proper, having due regard to the traffic, surface and width of the highway and of any other conditions then existing, and no person shall drive any vehicle upon a highway at a speed greater than will permit him to bring it to a stop within the assured clear distance ahead. * * *"
It is evident that the defendant was driving at a speed greater than would permit him to stop within the assured clear distance ahead.
The judgment of the trial court is affirmed.
OSBORN, C. J., BAYLESS, V. C. J., and PHELPS and HURST, JJ., concur.